DETAILED ACTION
This office action is in response to application with case number 16/643,662 (filed on 03/02/2020), in which claims 15-25 are presented for examination. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-14 have been cancelled. Claims 15-25 are currently pending.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. § 119 (a)-(d). The certified copy has been filed in parent Application No. DE10 2017 215 346.6, filed on 09/01/2017.	

	Information Disclosure Statement
	The information disclosure statements (IDS(s)) submitted on 03/02/2020 & 09/02/2021 have been received and considered.

Examiner Notes
Examiner cites particular paragraphs or columns and lines in the references as applied to Applicant’s claims for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The prompt development of a clear issue requires that the replies of the Applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure (see MPEP §2163.06). Applicant is reminded that the Examiner is entitled to give the Broadest Reasonable Interpretation (BRI) to the language of the claims. Furthermore, the Examiner is not limited to Applicant’s definition which is not specifically set forth in the claims (see MPEP §2111.01).
Examiner notes that Applicants have used the phrase “and/or” in claims 21, 23, and 25. The Patent Trial and Appeal Board (PTAB) has held that use of the phrase “and/or” within a claim is not indefinite. According to the PTAB, “and/or” is not wrong, but it’s not preferred verbiage (see Ex Parte Gross, Appeal No. 2011-004811). 
Nevertheless, during patent examination, the pending claims must be given their broadest reasonable interpretation (BRI) consistent with the specification (see MPEP §2111; Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005)). Based upon this guidance from the MPEP and the Federal Circuit Court of Appeals, the Examiner interprets the phrase “and/or” under its broadest reasonable interpretation of “or” for purposes of examination of the instant Application.









	Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 15, 16, 20, 21, 22 & 24 are rejected under 35 USC §103 as being unpatentable over Patent Publication CN 101590864 B to Jinfu Huang (hereinafter “Huang”; which is found in the IDS submitted on 09/02/2021)
The rejections below are based on the machine translation of the Huang’s reference a copy of which is attached to this Office Action as also indicated in the 892 form. 



As per claim 15, Huang teaches a method for operating a rail vehicle network in which a multiplicity of rail vehicles are traveling (Huang, in Fig. 1 [reproduced here for convenience] & ¶6, discloses a railway signal system, such that the train driver is informed with the running status of other trains near the track in time, and when it is found that a collision accident may occur, a warning message is issued to the driver and other trains nearby, so that each train driver pays attention and takes action to avoid accidents), the method comprising:

    PNG
    media_image1.png
    380
    865
    media_image1.png
    Greyscale

Huang’s Fig. 1

determining with each of the rail vehicles a respective position in the rail vehicle network by creating position information (Huang, in Fig. 1 & ¶¶9-10, discloses that when the train passes the identification mark (2), the signal processing device (1) installed on the train reads the identification code of the identification mark in order to determine the current position of the train from the position number in the identification code, then sending out information such as the position and speed of the train on the track);
transmitting the position information from each of the rail vehicles to a track-side central apparatus (Huang, in Fig. 1 & ¶¶9-11, discloses that the signal processing device (1) is installed on the train, and is mainly used for sending out information such as the position and speed of the train on the track. And, the control center (3) [i.e., track-side central apparatus] that is mainly used to schedule and manage the operation of each train, and monitor each train according to the position and speed information sent by the signal processing device on each train. Huang, in Fig. 2 & ¶29,  further discloses that the signal processing device (1) shown in the figure is provided with an operation monitoring device (101) transmits the operation information including the position number, train number, train running direction and speed to the control center (3), and the control center (3) can know the current position and running speed of each train according to the received operation information returned by each train);
forwarding the position information from the central apparatus to all of the rail vehicles in the rail vehicle network (Huang, in Fig. 1 & ¶¶9-11, discloses that the signal processing device (1) is installed on the train, and is mainly used for sending out information such as the position and speed of the train on the track, and receiving information such as position and speed sent by the signal processing device (1) of other trains, and running instructions sent to the train by the control center (3). Huang, in ¶28,  further discloses that the general control center is responsible for dispatching, commanding and managing the trains on the lines under its jurisdiction, and exchanging information with the running trains through the sub-regional control centers. Collectively referred to as the control center (3)); and
checking with a rail vehicle-specific collision monitoring apparatus provided in each rail vehicle the position information with regard to a potential collision risk of a collision with one or more other rail vehicles and, when a collision risk is established, generating a collision warning signal (Huang, in Fig. 1 &  ¶¶9-11, discloses the signal processing device (1) [i.e., rail vehicle-specific collision monitoring apparatus], according to the received information and instructions, perform collision simulation for all trains in the track area where the train is located. And, when it is found that there a potential collision accident, issue warning messages [i.e., collision warning signal] to train drivers and other nearby trains, informing all train drivers to pay attention and take appropriate action to avoid a crash. Huang, in ¶13,  further discloses that not only the train driver can control the train according to the instructions issued by the control center (3), but also the signal processing device (1) on the train can calculate the safe distance of the train according to the operation information issued by other nearby trains. and the maximum driving speed to help the driver make correct judgments, so as to avoid collision accidents);
when the collision risk is established, transmitting the collision warning signal from the respective rail vehicle to the central apparatus ( Huang, in Fig. 1 & ¶9-11, discloses that when it is found that there a potential collision accident, issue warning messages to train drivers and other nearby trains, informing all train drivers to pay attention and take appropriate action to avoid a crash. The control center (3) is mainly used to schedule and manage the operation of each train, and monitor each train according to the position and speed information sent by the signal processing device (1) on each train); and
forwarding the collision warning signals  (Huang, in ¶9-11, discloses that when it is found that there may be a collision accident, to issue warning messages to train drivers and other nearby trains, informing all train drivers to pay attention and take appropriate action to avoid a crash. The control center (3) is mainly used to schedule and manage the operation of each train, and monitor each train according to the position and speed information sent by the signal processing device (1) on each train).
Huang does not disclose, in this embodiment, that the train issued warning messages [i.e., collision warning signal] to train drivers and other nearby trains have been transmitted to the central apparatus first, then forwarded from the central apparatus to other nearby trains. Instead Huang teaches that the train directly issues warning messages to train drivers and other nearby trains when it determines that there a potential collision accident.
However, Huang discloses, in ¶4 & ¶28 that is was old and well known at the time of filing in the art of railway signal and train control systems, transmitting the collision warning signal to the central apparatus, then forwarding the collision warning signals from the central apparatus (Huang, in ¶4, discloses that the control center monitors the running of the train on the railway [i.e., position information] and since only the control center knows the running status of each train on the entire track [i.e., receiving collision warning signal from respective rail vehicle], the control center must instruct the trains to emergency brake [i.e., forwarding the collision warning signals from the central apparatus to at least the rail vehicles concerned by the collision risk] tens of seconds before an accident may occur, in order to avoid an accident. Huang, in ¶28, further discloses that the general control center is responsible for dispatching, commanding and managing the trains on the lines under its jurisdiction, and exchanging information [i.e., collision warning signal] with the running trains through the sub-regional control centers. Collectively referred to as the control center (3)).
It would have been obvious to one of ordinary skill in the art of railway signal and train control systems before the filing date of the invention to use well-known train monitoring and warning centralized control topology that is adopted for exchanging information [i.e., the collection and forwarding of both train position information and warning information], as disclosed in the background section of Huang’s prior art, which has been conventional in the art of railway signal and train control systems to set up a control center for train operation supervisory, signaling and control. In addition, Huang’s disclosure has also given the provision of a central device topology [i.e. the control center 3 in Fig. 1] between trains transmitting technical implications to each other for receiving train position information and enabling train collision warnings, on the basis of which the central device is adopted for collecting and forwarding of train position information and warning information, which is easily conceivable and realizable to the one of ordinary skill in the art, and would have been well within the scope of invention to incorporate as a substitute.

As per claim 16, Huang teaches the method according to claim 15, accordingly, the rejection of claim 15 above is incorporated.

    PNG
    media_image2.png
    287
    776
    media_image2.png
    Greyscale

Huang’s Fig. 2

Huang further discloses wherein each of the rail vehicles is equipped with a mobile radio apparatus and each of the rail vehicles transmits its position information to the central apparatus by way of the mobile radio apparatus (Huang, in Fig. 2 [reproduced here for convenience] & ¶28-31, discloses that the general control center is responsible for dispatching, commanding and managing the trains on the lines under its jurisdiction, and exchanging information [i.e., collision warning signal] with the running trains through the sub-regional control centers. Collectively referred to as the control center (3). The wireless signal transceiver (104) shown in the figure 2 includes two transmitters and a plurality of receivers, and the transmitters and receivers can work on a plurality of designated communication channels. When the operation monitoring device (101) sends the operation information to the outside, the operation monitoring device (101) selects two communication channels in a random manner, and uses the two communication channels to transmit the operation information to the two transmitters).

As per claim 20, Huang teaches the method according to claim 15, accordingly, the rejection of claim 15 above is incorporated. Huang further discloses wherein:
the rail vehicles transmit collision risk data to the central apparatus in the event of an established collision risk (Huang, in Fig. 1 & ¶¶9-11, discloses that the signal processing device (1) is installed on the train, and is mainly used for sending out information such as the position and speed of the train on the track. And, the control center (3) [i.e., central apparatus] that is mainly used to schedule and manage the operation of each train, and monitor each train according to the position and speed information sent by the signal processing device on each train); and
the central apparatus forwards the collision risk data so received to at least those rail vehicles that are concerned by the collision risk (Huang, in ¶¶28-29, discloses that the general control center is responsible for dispatching, commanding and managing the trains on the lines under its jurisdiction, and exchanging information with the running trains through the sub-regional control centers. Collectively referred to as the control center (3). The signal processing device (1) shown in the figure is provided with an operation monitoring device (101) transmits the operation information including the position number, train number, train running direction and speed to the control center (3), and the control center (3) can know the current position and running speed of each train according to the received operation information returned by each train).

As per claim 21, Huang teaches the method according to claim 15, accordingly, the rejection of claim 15 above is incorporated. Huang further discloses the method which comprises:
transmitting from each of the rail vehicles, in addition to the position information, speed information that specifies a respective speed of the rail vehicle to the track-side central apparatus (Huang, in Fig. 1 & ¶¶9-11, discloses that the signal processing device (1) is installed on the train, and is mainly used for sending out information such as the position and speed of the train on the track. And, the control center (3) [i.e., track-side central apparatus] that is mainly used to schedule and manage the operation of each train, and monitor each train according to the position and speed information sent by the signal processing device on each train. Huang, in Fig. 2 & ¶29,  further discloses that the signal processing device (1) shown in the figure is provided with an operation monitoring device (101) transmits the operation information including the position number, train number, train running direction and speed to the control center (3), and the control center (3) can know the current position and running speed of each train according to the received operation information returned by each train);
forwarding from the central apparatus the position and speed information so received to all of the rail vehicles in the rail vehicle network (Huang, in Fig. 1 & ¶¶9-11, discloses that the signal processing device (1) is installed on the train, and is mainly used for sending out information such as the position and speed of the train on the track, and receiving information such as position and speed sent by the signal processing device (1) of other trains, and running instructions sent to the train by the control center (3). Huang, in ¶28,  further discloses that the general control center is responsible for dispatching, commanding and managing the trains on the lines under its jurisdiction, and exchanging information with the running trains through the sub-regional control centers. Collectively referred to as the control center (3)); and
causing the collision monitoring apparatuses of the rail vehicles to take the received position and speed information into consideration when determining the collision risk, when generating the collision warning signal, and/or when generating the collision risk data (Huang, in Fig. 1 &  ¶¶9-11, discloses the signal processing device (1) [i.e., rail vehicle-specific collision monitoring apparatus], according to the received information and instructions, perform collision simulation for all trains in the track area where the train is located. And, when it is found that there a potential collision accident, issue warning messages [i.e., collision warning signal] to train drivers and other nearby trains, informing all train drivers to pay attention and take appropriate action to avoid a crash. Huang, in ¶13,  further discloses that not only the train driver can control the train according to the instructions issued by the control center (3), but also the signal processing device (1) on the train can calculate the safe distance of the train according to the operation information issued by other nearby trains. and the maximum driving speed to help the driver make correct judgments, so as to avoid collision accidents).

As per claim 22, Huang teaches the method according to claim 15, accordingly, the rejection of claim 15 above is incorporated. 
Huang further discloses the method which comprises checking the received position information with a central apparatus-side collision monitoring apparatus with regard to a potential collision risk and sending a central apparatus side collision warning signal to all concerned rail vehicles when a collision risk is established (Huang, in ¶4, discloses that the control center monitors the running of the train on the railway [i.e., position information] and since only the control center knows the running status of each train on the entire track [i.e., receiving collision warning signal from respective rail vehicle], the control center must instruct the trains to emergency brake [i.e., forwarding the collision warning signals from the central apparatus to at least the rail vehicles concerned by the collision risk] tens of seconds before an accident may occur, in order to avoid an accident. Huang, in ¶28, further discloses that the general control center is responsible for dispatching, commanding and managing the trains on the lines under its jurisdiction, and exchanging information [i.e., collision warning signal] with the running trains through the sub-regional control centers. Collectively referred to as the control center (3)).

As per claim 24, Huang teaches the method according to claim 15, accordingly, the rejection of claim 15 above is incorporated. 
Huang further discloses the said method 15 which comprises triggering with a brake activation apparatus of the rail vehicles automatic braking of the rail vehicle when a collision warning signal is generated by a rail vehicle-specific collision monitoring apparatus or upon receiving collision warning signal from the central apparatus (Huang, in ¶4, discloses that the control center monitors the running of the train on the railway [i.e., position information] and since only the control center knows the running status of each train on the entire track [i.e., receiving collision warning signal from respective rail vehicle], the control center must instruct the trains to emergency brake [i.e., forwarding the collision warning signals from the central apparatus to at least the rail vehicles concerned by the collision risk] tens of seconds before an accident may occur, in order to avoid an accident. Huang, in ¶28, further discloses that the general control center is responsible for dispatching, commanding and managing the trains on the lines under its jurisdiction, and exchanging information [i.e., collision warning signal] with the running trains through the sub-regional control centers. Collectively referred to as the control center (3)).












Claims 17 is rejected under 35 USC §103 as being unpatentable over Patent Publication CN 101590864 B to Jinfu Huang (hereinafter “Huang”; which is found in the IDS submitted on 09/02/2021) in view of PG Pub. No. US 2010/0327125 to Braband et al. (hereinafter “Braband”; which is found in the IDS submitted on 03/02/2020)


As per claim 17, Huang teaches the method according to claim 15, accordingly, the rejection of claim 15 above is incorporated.
Huang further discloses wherein each of the rail vehicles is equipped with a GSM (Huang, in Fig. 2  & ¶30, discloses that the communication device (103) shown in the figure 2 is provided with 3 mobile phones, including 2 GSM mobile phones and 1 CMDA mobile phone, wherein 1 GSM mobile phone passes through China Mobile's GSM mobile phone network and control center (3) communication, a GSM mobile phone communicates with the control center (3) through China Unicom's GSM mobile phone network, and a CDMA mobile phone communicates with the control center (3) through China Unicom's CDMA mobile phone network).
Huang is silent on that standard type of the disclosed GSM-R.
Braband teaches, in its figure [reproduced here for convenience] & ¶13, that is was old and well known at the time of filing in the art of train control systems, each of the rail vehicles is equipped with a GSM-R mobile radio apparatus (Braband, in its Figure & ¶13, discloses the train vehicles use wireless communication, for example GSM-R, via data radio links 4.1 and 4.2 respectively, for connection to the monitoring facility 3 and continually transmit the position data measured with satellite assistance, and preferably also the current speed, to the monitoring facility 3).

    PNG
    media_image3.png
    460
    756
    media_image3.png
    Greyscale

Braband’s Figure

It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Huang in view of Braband, as both inventions are directed to the same field of endeavor - train control systems and the combination would guarantee performance at speeds up to 500 km/h (310 mph), without any communication loss (see attached NPL [Wingdings font/0xE0] Wikipedia: https://en.wikipedia.org/wiki/GSM-R).

























Claims 18-19 are rejected under 35 USC §103 as being unpatentable over Patent Publication CN 101590864 B to Jinfu Huang (hereinafter “Huang”; which is found in the IDS submitted on 09/02/2021) in view of Patent Publication No. DE 4434789 A1 to Zwingel et al. (hereinafter “Zwingel”; which is found in the IDS submitted on 03/02/2020)
The rejections below are based on the machine translation of the Zwingel’s reference a copy of which is attached to this Office Action as also indicated in the 892 form. 


As per claim 18, Huang teaches the method according to claim 15, accordingly, the rejection of claim 15 above is incorporated.
Huang does not disclose wherein each of the rail vehicles is equipped with a dedicated satellite-assisted positioning apparatus and each of the rail vehicles determines its position information on a basis of the positioning data of the positioning apparatus or forwards the positioning data of the positioning apparatus to the central apparatus as its position information.

    PNG
    media_image4.png
    616
    993
    media_image4.png
    Greyscale

Zwingel’s Fig. 1

Zwingel teaches, in Fig. 1 [reproduced here for convenience] & ¶11, that is was old and well known at the time of filing in the art of train control systems, wherein each of the rail vehicles is equipped with a dedicated satellite-assisted positioning apparatus and each of the rail vehicles determines its position information on a basis of the positioning data of the positioning apparatus or forwards the positioning data of the positioning apparatus to the central apparatus as its position information (Zwingel, in Fig. 1 [reproduced here for convenience] & ¶11, discloses the traction vehicles 1 and 2 are each equipped with a receiver 3 or 6 for the satellite navigation system GPS [i.e., dedicated satellite-assisted positioning apparatus]. The position data transmitted by the satellites 8, 9, 10 are decoded and exchanged over a radio link 7 at specific time intervals. Traction vehicles 1 and 2 are each equipped with a combined transceiver 4 and 5, respectively. The radio connection can also take place via the radio link 12 using a stationary installed transmitter 11. In vehicles 1 and 2, the position data received from the other vehicle is compared with its own position and the absolute value of the distance vector of vehicles 1 and 2 is calculated).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Huang in view of Zwingel, as both inventions are directed to the same field of endeavor - train control systems and the combination would provide train position determination with an accuracy of <50 m using a satellite positioning system (see at least Zwingel’s ¶6).

As per claim 19, Huang as modified Zwingel by teaches the method according to claim 15, accordingly, the rejection of claim 15 above is incorporated.
Huang does not disclose wherein the satellite-assisted positioning apparatus is a GPS or a Galileo positioning apparatus.
Zwingel teaches, in Fig. 1 [reproduced here for convenience] & ¶11, that is was old and well known at the time of filing in the art of train control systems, wherein the satellite-assisted positioning apparatus is a GPS or a Galileo positioning apparatus (Zwingel, in Fig. 1 [reproduced here for convenience] & ¶11, discloses the traction vehicles 1 and 2 are each equipped with a receiver 3 or 6 for the satellite navigation system GPS [i.e., satellite-assisted positioning apparatus]).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Huang in view of Zwingel, as both inventions are directed to the same field of endeavor - train control systems and the combination would provide train position determination with an accuracy of <50 m using a satellite positioning system (see at least Zwingel’s ¶6).

	

































Claims 23 & 25 are rejected under 35 USC §103 as being unpatentable over Patent Publication CN 101590864 B to Jinfu Huang (hereinafter “Huang”; which is found in the IDS submitted on 09/02/2021) in view of Patent Publication No. KR 10-0977727 B1 to Shin Kwang Ho (hereinafter “Ho”), the rejections below are based on the machine translation of the Ho’s reference a copy of which is attached to this Office Action as also indicated in the 892 form. 


As per claim 23, Huang teaches the method according to claim 22, accordingly, the rejection of claim 22 above is incorporated. 
Huang does not disclose wherein the rail vehicles are each equipped with an optical and/or acoustic warning apparatus in a driver's cabin or in the driver's cabins, and the method further comprises activating the warning apparatus when a collision warning signal is generated by the rail vehicle-specific collision monitoring apparatus or upon receiving collision warning signal from the central apparatus.

    PNG
    media_image5.png
    357
    899
    media_image5.png
    Greyscale

Ho’s Fig. 1b

Ho teaches, in Fig. 1b, Fig. 2 [both reproduced here for convenience] & ¶¶45-48, that is was old and well known at the time of filing in the art of train control systems, wherein the rail vehicles are each equipped with an optical and/or acoustic warning apparatus in a driver's cabin or in the driver's cabins, and the method further comprises activating the warning apparatus when a collision warning signal is generated by the rail vehicle-specific collision monitoring apparatus or upon receiving collision warning signal from the central apparatus (see Ho, in ¶¶45-48 (OR Page 4 of the provided translation), discloses the operation unit 310 that calculates an estimated collision time with a train located at a short distance by using the received train information and the track information stored in the track information storage unit 320, and transmits the estimated time to the control unit 330, and the control unit 330 transmits a control signal or a danger signal to the warning device 400 according to the received collision anticipated time value, and transmits an emergency braking signal to the control device 500. The warning device 400 that includes a voice output unit and a lamp display unit to warn the engineer of a collision between trains located at a short distance by using a voice and/or a lamp).


    PNG
    media_image6.png
    405
    713
    media_image6.png
    Greyscale

Ho’s Fig. 2





It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Huang in view of Ho, as both inventions are directed to the same field of endeavor - train control systems and the combination would provide for delivering an early collision informing information to the train engineer, thereby preventing a train collision due to human error. (see at least Ho’s ¶1).

As per claim 25, Huang teaches the method according to claim 15, accordingly, the rejection of claim 15 above is incorporated. 
Huang does not disclose wherein the central apparatus is equipped with an optical and/or acoustic warning apparatus that is activated upon receiving a collision warning signal from one of the rail vehicle-specific collision monitoring apparatuses or when a collision warning signal is present at the central apparatus.
Ho teaches, in Fig. 1b, Fig. 2 [both reproduced here for convenience] & ¶¶45-48, that is was old and well known at the time of filing in the art of train control systems, wherein the central apparatus is equipped with an optical and/or acoustic warning apparatus that is activated upon receiving a collision warning signal from one of the rail vehicle-specific collision monitoring apparatuses or when a collision warning signal is present at the central apparatus (see Ho, in ¶¶45-48 (i.e., Page 4 of the provided translation), discloses the operation unit 310 that calculates an estimated collision time with a train located at a short distance by using the received train information and the track information stored in the track information storage unit 320, and transmits the estimated time to the control unit 330, and the control unit 330 transmits a control signal or a danger signal to the warning device 400 according to the received collision anticipated time value, and transmits an emergency braking signal to the control device 500. The warning device 400 that includes a voice output unit and a lamp display unit to warn the engineer of a collision between trains located at a short distance by using a voice and/or a lamp).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Huang in view of Ho, as both inventions are directed to the same field of endeavor - train control systems and the combination would provide for delivering an early collision informing information to the train engineer, thereby preventing a train collision due to human error. (see at least Ho’s ¶1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Viittala et al. (PG Pub. US 20130138314 A1) discloses railway vehicle, has positioning unit that computes coarse position and fine position of vehicle based on data received while operating using both narrow/ wide band communications that can be used to control a braking system of the vehicle to stop the movement of the vehicle at a point of interest with sub-meter accuracy.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tarek Elarabi whose telephone number is (313)446-4911. The examiner can normally be reached on Monday thru Thursday; 6:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571)272-1000.




/TAREK ELARABI/Examiner, Art Unit 3661